Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on
this 10th day of February, 2016 among Hampton Roads Bankshares, Inc., a Virginia
corporation having its principal place of business at 641 Lynnhaven Parkway,
Virginia Beach, VA 23452 (“HRB”), Bank of Hampton Roads, a corporation organized
under the laws of, and authorized by statute to accept deposits and hold itself
out to the public as engaged in the banking business in, the Commonwealth of
Virginia having its principal place of business at 641 Lynnhaven Parkway,
Virginia Beach, VA 23452 (“BHR”) and Thomas W. Osgood (the “Executive”).

WITNESSETH:

WHEREAS, HRB intends to acquire Xenith Bankshares, Inc. according to that
certain Agreement and Plan of Reorganization dated February 10, 2016 whereby
Xenith Bankshares, Inc. will be acquired and merged into HRB and Xenith Bank, a
wholly owned subsidiary of Xenith Bankshares, Inc., will be merged into HRB’s
wholly owned subsidiary, BHR, with HRB and BHR as the surviving entities, whose
names will change to Xenith Bankshares (“HoldCo”) and Xenith Bank (“Xenith”)
respectively, if the change in name is approved by the shareholders of Holdco
(the “Acquisition”).1

WHEREAS, the Executive is currently employed as Xenith Bankshares, Inc.’s and
Xenith Bank’s Executive Vice President and Chief Financial Officer.

WHEREAS, effective upon the closing of the Acquisition (the “Effective Date”),
Xenith and HoldCo (collectively “Employer”) desires to provide for the
employment of the Executive in accordance with the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree, conditioned upon the closing of the
Acquisition, as follows:

1. Employment.

(a) The Employer and Executive agree that, upon the Effective Date, Executive
shall be employed as Executive Vice President and Chief Financial Officer of
Xenith and Executive Vice President and Chief Financial Officer of HoldCo, and
shall perform such services commensurate with those titles, for each as may be
assigned to the Executive by the Chief Executive Officer and/or Boards of
Directors of Xenith or HoldCo (collectively, the “Board”) from time to time in
accordance with the terms and conditions set forth in this Agreement.

(b) The term of this Agreement shall commence on the Effective Date and, subject
to Section 5(a) of this Agreement, shall expire on the third anniversary of the
Effective Date, unless sooner terminated in accordance with the provisions of
Section 5 of this Agreement (the “Term”). On the third anniversary of the
Effective Date and on each anniversary thereafter, the Term shall be extended
for an additional one year unless the Employer shall deliver written notice to
the contrary to Executive not less than ninety (90) days prior to the end of the
Term. In the event the Employer provides the written notice described in the
preceding sentence, yet Executive’s employment with the Employer continues after
the expiration of the Term, Executive’s post-expiration employment will be at
will. If the Executive is offered post-expiration employment on substantially
similar financial terms, and refuses such

 

1 

If the name change is not approved and the current name(s) are retained, or
other name(s) adopted, the appropriate name(s) shall be substituted herein as
warranted.

 

1



--------------------------------------------------------------------------------

employment, he will not be entitled to any severance as a result of the
expiration of this Agreement and termination of employment. If the Executive
continues employment post-expiration on an at-will basis, the Employer shall
have no severance obligation under Section 5 of this Agreement in the event of
termination of employment unless otherwise agreed upon by the Employer and the
Executive.

(c) This Agreement has no effect before the Effective Date.

2. Duties of the Executive.

(a) The Executive shall serve in the position of Executive Vice President and
Chief Financial Officer of Xenith and Executive Vice President and Chief
Financial Officer of Holdco and perform all duties and services commensurate
with those positions. Unless otherwise specified hereafter, any services
performed by the Executive shall be for the benefit of Xenith and, therefore,
any payments or benefits paid to the Executive pursuant to this Agreement shall
be the sole responsibility of Xenith; provided, however, Xenith’s obligation to
make any payments owed to the Executive under this Agreement shall be discharged
to the extent compensation payments are made by HoldCo.

(b) The Executive shall devote his full time and attention to the discharge of
the duties undertaken by him hereunder. Executive shall comply with all
policies, standards and regulations of the Employer, and shall perform his
duties under this Agreement to the best of his abilities and in accordance with
general business standards of conduct. The foregoing provision shall not prevent
the Executive’s purchase, ownership or sale of any interest, or the Executive’s
engaging, in any business that does not compete with the business of the
Employer or the Executive’s involvement in charitable or community activities,
provided, that the time and attention that the Executive devotes to such
business and charitable or community activities does not materially interfere
with the performance of the Executive’s duties under this Agreement and further
provided that such conduct complies in all material respects with applicable
policies of the Employer.

(c) The Executive shall be entitled to paid time off during each calendar year
in accordance with the paid time off policy of the Employer for senior executive
officers, in an amount no less than 25 days per year, to be taken at such time
or times as the Executive and the Employer shall mutually determine. Subject to
the Executive’s right to a minimum amount of 25 days of paid time off per year,
earned but unused paid time off shall be accrued in accordance with the
Employer’s paid time off policy. Any payments made by the Employer to the
Executive as compensation in lieu of paid time off shall be paid in accordance
with the Employer’s normal payroll practices.

3. Compensation. For all services to be rendered by the Executive under this
Agreement, the Employer and the Executive agree as follows:

(a) Base Salary. The Employer shall pay the Executive a base salary (the “Base
Salary”), at a rate of $275,000 per year, plus such other compensation as the
Employer may, from time to time, determine in its sole discretion. The
Compensation Committee of the Board of Directors of HoldCo (the “Compensation
Committee”), shall review annually the amount of the Executive’s Base Salary,
and may increase, but not decrease, such Base Salary to such amount as the
Employer may determine in its sole and absolute discretion. Such Base Salary and
other compensation shall be payable in accordance with the Employer’s normal
payroll practices (and in no event less frequently than monthly) as in effect
from time to time.

(b) Restricted Stock Units. An award of Restricted Stock Units (“RSUs”) shall be
granted under the HRB 2011 Omnibus Incentive Plan (as revised) on the Effective
Date with the number of RSUs equal to the number of shares of HoldCo common
stock that have a fair market value on the Effective

 

2



--------------------------------------------------------------------------------

Date equal to $90,000. Such RSUs shall be awarded pursuant to the form award
agreement used by the Employer for other executives subject to the following
terms: One-third (1/3) of such RSUs shall vest and be payable in HoldCo common
stock on each anniversary of the Effective Date (commencing with the first
anniversary of the Effective Date) based on continued employment until fully
vested and payable; provided, however, any unvested RSUs shall immediately vest
and be payable in the event of a Change in Control. Additionally, any unvested
RSUs shall vest and be payable in the event of a termination by Executive with
Good Reason. No restrictions on the sale of such HoldCo common stock shall apply
after payment to the Executive except to the extent required by law.

(c) Non-qualified Stock Options. An award of non-qualified stock options shall
be granted under the HRB 2011 Omnibus Incentive Plan (as revised) on the
Effective Date for such number of shares of HoldCo common stock as would result
in such stock options having a Black-Scholes value of $360,000, determined as of
the Effective Date. Prior to the Effective Date, the Employer and Employee agree
to use a nationally recognized third party executive compensation expert to
obtain a determination of the appropriate volatility and other assumptions to be
used in the Black-Scholes valuation model. Such stock options shall be awarded
pursuant to the form award agreement used by the Employer for other executives
subject to the following terms: The stock options shall have an exercise price
equal to the fair market value of a share of HoldCo common stock on the date of
grant and shall vest one-third (1/3) on each anniversary of the Effective Date
(commencing on the first anniversary of the Effective Date) based upon continued
employment until fully vested; provided, however, any unvested stock options
shall immediately vest in the event of a Change in Control. Additionally, any
unvested stock options shall immediately vest in the event of a termination by
Executive with Good Reason. No restrictions on the exercise of such stock
options shall apply after they become exercisable and no restriction on the sale
of such HoldCo common stock shall apply after exercise by the Executive except
to the extent required by law.

(d) Intentionally Omitted.

(e) Incentive Bonus Plans. The Executive will be eligible to participate in any
of the Employer’s long-term or short-term incentive plans on the same terms and
conditions and in relative magnitude to other Tier II senior executive officers
of the Employer, subject to annual bonus performance metrics and other terms and
conditions of awards adopted in the sole and absolute discretion of the
Compensation Committee of the Board on an annual basis; provided, however, that
Employer shall adopt a short-term incentive plan applicable on an annual basis,
and the Executive shall have a target incentive opportunity to earn no less than
thirty percent (30%) of the Executive’s Base Salary.

(f) Other Benefits. Subject to any applicable terms, conditions, and eligibility
requirements, from and after the Effective Date and throughout Executive’s
employment hereunder, except as otherwise expressly provided in the Agreement,
the Executive shall be entitled to participate in all cash and non-cash employee
benefit plans maintained by the Employer for senior executive officers or
employees generally, including but not limited to (i) a 401(k) retirement
program, (ii) long-term disability, (iii) extended medical leave, (iv) paid-time
off of 25 days and (v) health insurance, dental insurance and life insurance
coverage as are provided to the class of employees that includes the Executive.

(g) Withholding for Taxes. The Employer may withhold from any amounts payable to
Executive under this Agreement all federal, state, city or other taxes and
withholdings as shall be required pursuant to any applicable law, rule or
regulation.

(h) Excess Parachute Payment. In the event any of the items described above
would constitute an “excess parachute payment” as described in Section 5(j) of
this Agreement, Executive’s right to payment of such items shall be subject to
the provisions of Section 5(j) of this Agreement.

 

3



--------------------------------------------------------------------------------

4. Expenses. The Employer shall promptly reimburse the Executive for (a) all
reasonable expenses the Executive pays or incurs in connection with the
performance of the Executive’s duties and responsibilities in connection with
his employment, upon presentation of expense vouchers or other appropriate
documentation for such expenses and (b) all reasonable professional expenses,
such as licenses and dues and professional educational expenses, the Executive
pays or incurs during his employment hereunder, all of the above to be
reimbursed in accordance with Employer’s policies with respect thereto.

5. Termination of Employment. Notwithstanding the termination of this Agreement
or the termination of the Executive’s employment for any reason, the parties
shall be required to carry out any provisions of this Agreement which
contemplate performance by them subsequent to such termination. In addition, no
termination of this Agreement shall affect any liability or other obligation of
either party which shall have accrued prior to such termination, including, but
not limited to, any liability, loss or damage on account of breach. No
termination of employment shall terminate the obligation of the Employer to make
payments of or provide any vested benefits provided hereunder or under any other
plan or program of the Employer or the obligations of the Executive under
Sections 7 and 8 of this Agreement. Unless otherwise stated in this Agreement,
including Sections 3(b) and 3(c) and 5 of this Agreement, the effect of
termination on any outstanding incentive awards, stock options, stock
appreciation rights, performance units, restricted stock, restricted stock
units, or other incentives shall be governed by the terms of the applicable
benefit or incentive plan and/or the agreements governing such incentives.

(a) Executive With Notice. The Executive’s employment hereunder may be
terminated by the Executive upon thirty (30) days written notice to the Employer
or at any time by mutual agreement in writing. It shall not constitute a breach
of this Agreement for the Employer to suspend the Executive’s duties and to
place the Executive on a paid leave during the 30-day notice period. If the
Executive’s employment is terminated under this Section 5(a) of this Agreement,
the Employer shall pay the Executive only any vested benefits under this
Agreement or any plan or program of the Employer (paid at the times provided
thereunder) and any sums due to him as Base Salary and/or reimbursement of
expenses through the date of termination. Such Base Salary and reimbursements
shall be paid at the end of the payroll period that follows the payroll period
in which his employment terminates.

(b) Death. This Agreement shall terminate upon death of the Executive; provided,
however, that in such event the Employer shall pay to the estate of the
Executive the compensation, including Base Salary and accrued but unused
paid-time off in accordance with Employer’s policies with respect thereto, which
otherwise would be payable to the Executive through the date on which his death
occurs. Such amounts shall be paid at the end of the payroll period that follows
the payroll period in which his employment terminates due to his
death. Additionally, the Employer shall pay to the Executive’s estate any vested
benefits under this Agreement or under any plan or program of the Employer (paid
at the times provided thereunder) and any bonus or other short-term incentive
compensation earned, but not yet paid, for any year prior to the year in which
his death occurs.

Any bonus or other short-term incentive compensation payable under this Section
5(b) shall be paid (i) on the date of payment to other employees eligible for
bonuses or other short-term incentive compensation under the same plan or plans,
or, (ii) if no date or time frame for payment is specified in those plans, by
March 15 of the calendar year following the calendar year in which the
compensation is earned.

(c) Disability. The Executive understands and agrees that he is a key person in
Employer’s operation and that an extended absence will cause undue hardship to
Employer’s continued operations. The Employer may terminate Executive’s
employment under this Agreement upon its determination of the Disability of the
Executive, which Disability constitutes a “disability” under the Employer’s
applicable

 

4



--------------------------------------------------------------------------------

long-term disability plan or insurance program and that has continued for such
period required for the Executive to become eligible to receive long term
disability benefits under the Employer’s long-term disability plan or insurance
program. During the period of any Disability leading up to the termination of
the Executive’s employment under this provision, the Employer shall continue to
pay the Executive his full Base Salary at the rate then in effect and all
perquisites and other benefits (other than any bonus) in accordance with the
Employer’s normal payroll practices; provided that, the amount of any such
payments to the Executive shall be reduced by the sum of the amounts, if any,
payable to the Executive for the same period under any other disability benefit
covering the Executive that is provided by the Employer. Additionally, the
Employer shall pay the Executive any bonus or other short-term incentive
compensation earned, but not yet paid, for any year prior to the year in which
his disability leads up to the termination of the Executive’s employment, on the
same terms as set forth in Section 5(b) and any vested benefits under this
Agreement or under any plan or program of the Employer (paid at the times
provided thereunder).

(d) Employer Without “Cause” or Executive with “Good Reason.”

(1) The Employer may terminate Executive’s employment under this Agreement other
than for “Cause,” as defined in Section 5(e) of this Agreement, at any time upon
written notice to Executive, which termination shall be effective
immediately. This would include a termination in connection with the expiration
of this Agreement caused by non-renewal by Employer under Section 2(b),
above. Executive may resign after written notice to the Employer for “Good
Reason”, as hereafter defined. In the event the Executive’s employment
terminates pursuant to this Section 5(d)(1), Executive shall receive, at the end
of the payroll period that follows the payroll period in which his employment
terminates, his Base Salary earned through the date of termination and any
accrued but unused paid-time off. Any bonuses or short-term incentive
compensation shall be paid as described in Section 5(b) above. Any vested
benefits under this Agreement or under any plan or program of the Employer shall
be paid at the times provided under this Agreement or any such plan or program,
as applicable. In the event the Executive’s employment terminates pursuant to
this Section 5(d)(1) of this Agreement, provided he complies with the
requirements of Section 5(i) below, the Executive shall also receive the
following items:

(i) An amount equal to the sum of (i) his current rate of annual Base Salary in
effect immediately preceding such termination, and (ii) the average of his
annual bonus(es) earned, if any, during the two calendar years preceding the
calendar year during which such termination occurs; provided that such amount
shall be paid in a single lump sum cash payment on the date described in Section
5(i) of this Agreement and provided further that, for terminations under this
Section 5(d) that occur before January 1, 2018, for any calendar year in which
an annual bonus is not earnable under Section 3(e) above, the annual bonus
amount used to determine the average shall be equal to [30%] of the Executive’s
Base Salary payable during the applicable prior year;

(ii) The Executive may continue participation for both him and his covered
dependents (if applicable), in accordance with the terms of the applicable
benefits plans, in the Employer’s group health plan pursuant to plan
continuation rules under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). In accordance with COBRA, assuming the Executive and his covered
dependents (if applicable), are covered under the Employer’s group health plan
as of his date of termination, the Executive will be entitled to elect COBRA
continuation coverage for the legally required COBRA period (the “Continuation
Period”) for such persons. If the Executive timely elects COBRA coverage for
group health coverage, he will be reimbursed for the full COBRA

 

5



--------------------------------------------------------------------------------

cost of the coverage for himself (which shall be treated as taxable income to
Executive) for twelve (12) months. Notwithstanding the above, if the Executive
becomes eligible for qualifying health care coverage through a subsequent
employer within twelve (12) months after his last day of employment, the
Employer’s obligations hereunder with respect to the foregoing benefits provided
in this subsection (ii) may be terminated by the Employer.

(2) Notwithstanding anything in this Agreement to the contrary, if Executive
breaches Section 8 of this Agreement, the Executive will not thereafter be
entitled to receive any further compensation or benefits pursuant to Section
5(d)(1) of this Agreement other than the right to participate in COBRA.

(3) For purposes of this Agreement, “Good Reason” shall mean any of the
following: (i) a material diminution in the Executive’s Base Salary; (ii) a
material diminution in the Executive’s authority, duties or responsibilities;
(iii) a material diminution in the authority, duties, or responsibilities of the
officer to which the Executive is required to report; (iv) a material diminution
in the budget over which the Executive retains authority; (v) a material change
in the geographic location at which the Executive must perform his services,
provided, however, that a change in location of the headquarters to Richmond,
Virginia shall not constitute Good Reason; or (vi) a material breach of this
Agreement.

(4) To terminate this Agreement and his employment under this Agreement for Good
Reason, the Executive must provide written notice to the Employer of the
existence of the circumstances providing grounds for termination for Good Reason
within ninety (90) days of the initial existence of such grounds and must give
the Employer at least thirty (30) days from receipt of such notice to cure the
condition constituting Good Reason (“Notice of Good Reason”). Such termination
must be effective within one year after the initial existence of the condition
constituting Good Reason. In the event of termination for Good Reason, the date
of termination shall be the effective date specified in the Executive’s Notice
of Good Reason.

(e) Employer with “Cause”. The Employer shall have the right to terminate
Executive’s employment under this Agreement at any time for Cause, which
termination shall be effective immediately, upon delivery of written notice to
the Executive which shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment and subject to the applicable cure provisions as set forth
below. Termination for “Cause” shall mean termination because of the Executive’s
personal and material dishonesty regarding matters related to the performance of
his duties for the Employer, willful misconduct in connection with the
performance of his duties for the Employer, breach of fiduciary duty involving
personal profit, or willful violation of any final cease-and-desist order or
material breach of any provision of this Agreement. Cause shall also include
termination because of

(1) material misappropriation of, or other intentional material damage to, the
property or business of the Employer by the Executive,

(2) the Executive’s excessive absences other than for physical or mental
impairment or illness, subject to the cure provisions set forth in Section
5(e)(4) of this Agreement,

(3) the Executive’s admission or conviction of, or plea of nolo contendere to,
any felony or any other crime referenced in Section 19 of the Federal Deposit
Insurance Act that, in the reasonable judgment of the Board, adversely affects
the Employer’s reputation or the Executive’s ability to carry out the
Executive’s obligations under this Agreement or

 

6



--------------------------------------------------------------------------------

(4) the Executive’s non-compliance with the provisions of Section 2(b) of this
Agreement after notice of such non-compliance from the Employer to the Executive
and a reasonable opportunity for the Executive to cure such non-compliance. To
terminate the Executive’s employment under this Agreement for Cause pursuant to
Section 5(e)(2) of this Agreement and this Section 5(e)(4), Employer must
provide written notice to the Executive within ninety (90) days of the initial
existence of such grounds and must give the Executive at least thirty (30) days
from receipt of such notice to cure such condition. Notwithstanding the
foregoing, the Employer may not terminate the Executive’s employment under this
Agreement for Cause unless the Employer provides the Executive with both written
notice in accordance with the By-laws of Xenith and HoldCo of a special meeting
of the Board to consider the termination of the Executive’s employment under
this Agreement for Cause and the opportunity for the Executive to address such
special meeting. It shall not constitute a breach of this Agreement for the
Employer to suspend the Executive’s duties and place the Executive on an unpaid
leave during the period prior to the special meeting of the Board. In the event
Executive’s employment under this Agreement is terminated for Cause, Executive
shall thereafter have no right to receive compensation or other unvested
benefits under this Agreement.

(f) In Connection with a Change in Control. If, during the term of Executive’s
employment under this Agreement and within twelve (12) months immediately
following a Change of Control or within six (6) months immediately prior to such
Change of Control, Executive’s employment with the Employer under this Agreement
is terminated without Cause or for Good Reason, then the Employer shall pay to
Executive, or in the event of his subsequent death, to his designated
beneficiary or beneficiaries, or to his estate, as the case may be, in lieu of
all claims under Section 5(d) of this Agreement, a severance payment in an
amount equal to 200% of the sum of: i) his current rate of annual Base Salary in
effect immediately preceding such termination and ii) the average of his last
two years’ annual bonus(es) earned, if any, provided that such amount shall be
paid in a single lump sum cash payment on the date described in Section 5(i)
below and provided further that, for terminations under this Section 5(f) that
occur before January 1, 2018, for any calendar year in which an annual bonus is
not earnable under Section 3(e) above, the annual bonus amount used to determine
the average will be equal to [30%] of the Executive’s highest Base Salary
payable during the applicable prior year. The Executive also shall be entitled
to the continued participation in benefits plan(s) as set out in Subsection
5(d)(1)(ii) of this Agreement, with “24” substituted for “12”. In addition, all
unvested outstanding equity based awards held by the Executive on the date of
the Executive’s termination of employment under this Section 5(f) shall
vest. Any accrued but unused paid-time off, bonuses or short-term incentive
compensation and vested benefits shall be paid as described in Section 5(b) of
this Agreement.

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred on the earliest of the following dates:

(i) The date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, 50% or more of the outstanding common
stock of HoldCo;

(ii) The date HoldCo completes (x) a merger or consolidation of HoldCo with or
into another corporation or other business entity (each, a “corporation”),
regardless of whether HoldCo is the continuing or surviving corporation or
pursuant to which any shares of common stock of HoldCo would be converted into
cash, securities or other property of another corporation, other than a merger
or consolidation of HoldCo in which the holders of the common stock of HoldCo
immediately prior to the merger or consolidation continue to own immediately
after the merger or consolidation at least 50% of the common stock of HoldCo, or
if HoldCo is not the surviving corporation, the common stock (or other voting
securities) of the surviving corporation; or (y) a sale or other disposition of
all or substantially all of the assets of HoldCo; or

 

7



--------------------------------------------------------------------------------

(iii) The date that Continuing Directors cease for any reason to constitute a
majority of the board of directors of HoldCo. (The term “Continuing Director”
means any member of the board of directors of HoldCo, while a member of such
board and (a) who was a member of such board on the Effective Date or (b) whose
nomination for, or election to, such HoldCo Board was recommended or approved by
at least two-thirds of the members of such HoldCo Board who are then Continuing
Directors; provided, however, that no member of such HoldCo Board whose initial
assumption of office is in connection with an actual or threatened contest
relating to the election of directors shall be deemed a Continuing Director.)

For the purposes of this Subsection, the term “person” shall mean any
individual, corporation, partnership, group, association or other person, as
such term is defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act, other than HoldCo, the Bank or any other subsidiary of HoldCo or any
employee benefit plan(s) sponsored or maintained by HoldCo or any subsidiary
thereof, and the term “beneficial owner” shall have the meaning given the term
in Rule 13d-3 under the Exchange Act.)

(g) Suspension per FDIA. If Executive is suspended and/or temporarily prohibited
from participating in the conduct of the Employer’s affairs by a notice served
pursuant to the Federal Deposit Insurance Act, the Employer’s obligations under
this Agreement shall be suspended as of the date of service unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the
Employer shall (i) pay on the first day of the first month following such
dismissal of charges (or as provided elsewhere in this Agreement) the Executive
all of the compensation withheld while the obligations under this Agreement were
suspended; and (ii) reinstate any such obligations which were suspended.

(h) 409A Compliance. Notwithstanding the provisions relating to the timing of
payments described in this Section 5 above, if the Executive is a “specified
employee” under Section 409A of the Internal Revenue Code of 1986 and any
regulations thereunder (the “Code”) on the date of his termination of
employment, payment of amounts due under Section 5 of this Agreement that
constitute deferred compensation shall be made as described in Section 27 of
this Agreement.

(i) Severance Contingent on Release. In addition, within 60 days of termination
of the Executive’s employment, and as a condition to the Employer’s obligation
to pay any severance under Sections 5(d) or 5(f) of this Agreement, the
Executive shall execute, and not timely revoke during any revocation period
provided pursuant to such release, a release and waiver of claims reasonably
satisfactory to the Employer. Payment will be made as soon as practicable after
such release is effective but in all events within such 60-day period. If the
60-day period spans two calendar years, such severance payment will be made as
soon as possible in the subsequent taxable year, provided however that any
portion of an insurance premium due to be paid by the Employer during such
60-day period under Section 5 of this Agreement shall be paid by the Employer on
the due date whether or not the release and waiver has been signed.

(j) Tax Counsel. If tax counsel appointed by the Employer (the “Tax Counsel”)
determines that any or the aggregate value (as determined pursuant to Section
280G of the Code) of all payments, distributions, accelerations of vesting,
awards and provisions of benefits by the Employer to or for the benefit of
Executive (whether paid or payable, distributed or distributable, accelerated,
awarded or provided pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code and be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), such Payment shall be reduced to the least
extent necessary so that no portion of the Payment shall be subject to the
Excise Tax, but only if, by reason of such reduction, the net after-tax benefit
received by the Executive as a result of such reduction

 

8



--------------------------------------------------------------------------------

will exceed the net after-tax benefit that would have been received by the
Executive if no such reduction were made. The Payment shall be reduced, if
applicable, by the Employer in the following order of priority: (A) reduction of
any cash severance payments otherwise payable to the Executive that are exempt
from Section 409A of the Code; (B) reduction of any other cash payments or
benefits otherwise payable to the Executive that are exempt from Section 409A of
the Code, but excluding any payments attributable to any acceleration of vesting
or payments with respect to any equity award that are exempt from Section 409A
of the Code; (C) reduction of any payments attributable to any acceleration of
vesting or payments with respect to any equity awards that are exempt from
Section 409A of the Code and are not covered by Treas. Reg. 1.280G-1, Q&A 24(b)
or (c), in each case beginning with payments that would otherwise be made last
in time; (D) reduction of any payments attributable to any acceleration of
vesting or payments with respect to any equity awards that are exempt from
Section 409A of the Code and are covered by Treas. Reg. 1.280G-1, Q&A 24(b) or
(c), in each case beginning with payments that would otherwise be made last in
time and (E) reduction of any other payments or benefits otherwise payable to
the Executive on a pro-rata basis or such other manner that complies with
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting and payments with respect to any equity award that are
exempt from Section 409A of the Code. If, however, such Payment is not reduced
as described above, then such Payment shall be paid in full to the Executive and
the Executive shall be responsible for payment of any Excise Taxes relating to
the Payment.

All determinations required to be made under this Section 5, and the assumptions
to be utilized in arriving at such determination, shall be made by the Tax
Counsel, which shall provide its determinations and any supporting calculations
both to the Employer and Executive within 10 business days of having made such
determination. The Tax Counsel shall consult with any nationally recognized
compensation consultants, accounting firm and/or other legal counsel selected by
the Company in determining which payments to, or for the benefit of, the
Executive are to be deemed to be parachute payments within the meaning of
Section 280G of the Code. In connection with making determinations under this
Section 5, the Tax Counsel shall take into account the value of any reasonable
compensation for services to be rendered by the Executive before or after the
Change in Control, including without limitation, the Executive’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, and the Employer shall cooperate in good faith in connection
with any such valuations and reasonable compensation positions. Without limiting
the generality of the foregoing, for purposes of this provision, the Employer
agrees to allocate as consideration for the covenants set forth in Section 8 the
maximum amount of compensation and benefits payable under Section 5 of this
Agreement reasonably allocable thereto so as to avoid, to the extent possible,
subjecting any Payment to tax under Section 4999 of the Code.

(k) Offset/Recovery Upon Breach by Executive. Notwithstanding anything in this
Agreement to the contrary, if the Executive breaches Section 8 of this
Agreement, the Executive will not thereafter be entitled to receive any further
compensation or benefits pursuant to Section 5 (d)(1) of this Agreement and/or
will be required to repay any such benefits for the period in breach of Section
8 of this Agreement.

6. Indemnification. Notwithstanding anything in the articles of incorporation or
By-laws of Xenith or HoldCo to the contrary, the Executive shall at all times
during the Executive’s employment by Xenith or HoldCo, and after such
employment, be indemnified by such entities to the fullest extent applicable law
permits for any matter in any way relating to the Executive’s affiliation with
Xenith or HoldCo, provided, however, that if Xenith or HoldCo shall have
terminated the Executive’s employment for Cause, then neither Xenith or HoldCo
shall have any obligation whatsoever to indemnify the Executive for any claim
arising out of the matter for which the Executive’s employment shall have been
terminated for Cause or for any conduct of the Executive not within the scope of
the Executive’s duties under this Agreement.

 

9



--------------------------------------------------------------------------------

7. Confidential Information. The Executive understands that in the course of the
Executive’s employment by the Employer, the Executive will receive confidential
information concerning the business of Xenith or HoldCo and that the Employer
desires to protect the confidentiality of such information (hereinafter
“Confidential Information”). For purposes of this Section 7, Confidential
Information means data and information (i) relating to the business of the
Employer, regardless of whether the data or information constitutes a trade
secret (as such term is defined in the Uniform Trade Secrets Act), (ii)
disclosed to Executive or of which he became aware of as a consequence of his
relationship with the Employer, (iii) having value to the Employer, (iv) not
generally known to competitors of the Employer; and (v) which includes trade
secrets, methods of operation, names and contact information of customers and
potential customers, information related to customers and potential customers,
profit margins, financial information and projections, personnel data, and
similar information; provided, however, that such term shall not mean data or
information which has been voluntarily disclosed to the public by the Employer,
except where such public disclosure has been made by Executive without
authorization from the Employer, which has been independently developed and
disclosed by others, or which has otherwise entered the public domain through
lawful means. Confidential Information also includes any information described
in this Section 7 which the Employer obtains from a third party and treats as
proprietary or confidential, whether or not owned or developed by the
Employer. The Executive agrees that the Executive will not at any time during or
after the period of the Executive’s employment by the Employer reveal to anyone
outside the Employer, or use for the Executive’s own benefit, any Confidential
Information without prior specific written authorization by the Employer. Upon
termination of this Agreement, and upon the request of the Employer, the
Executive shall promptly deliver to the Employer any and all written or
electronic materials, records and documents, including all copies of this
Agreement, made by the Executive or coming into the Executive’s possession
during his employment hereunder and that the Executive retained containing or
concerning Confidential Information and all other written or electronic
materials furnished to and retained by the Executive by the Employer for the
Executive’s use during his employment, excluding all copies of this Agreement,
whether of a confidential nature or otherwise.

8. Restrictive covenants.

(a) Non-Solicitation of Clients. During the Executive’s employment and for a
period of one year following the Executive’s last day of employment with the
Employer, the Executive covenants and agrees that he will not, for himself or
for the benefit of another, solicit a Client for the purpose of providing
banking services of any type that the Employer rendered to its clients in the
twelve months immediately preceding his termination of employment. The term
“Client” as used in this Section 8 of the Agreement shall be defined as any
individual or entity that paid or engaged Xenith for banking services in the
twelve month period immediately preceding the date of Executive’s termination of
employment and with whom Executive had contact, involvement or communication,
directly or indirectly, during such time.

(b) Non-Solicitation of Employees. During the Executive’s employment and for a
period of one year following the Executive’s last day of employment with the
Employer, the Executive will not, on the Executive’s own behalf or on behalf of
any third party, recruit or hire any individual who was employed by the Employer
at any point during the twelve month period immediately preceding his last day
of employment and with whom the Executive had contact, involvement or
communication, during such time period.

(c) Non-Competition. During Executive’s employment and for a period of one year
following the Executive’s last day of employment with the Employer, the
Executive covenants and agrees that he will not, either as principal, owner (of
greater than 5% of the ownership interests), partner, director, officer,
employee, agent, or consultant, compete with i) HoldCo by providing services to
any

 

10



--------------------------------------------------------------------------------

competing bank holding company that are substantially similar to those he
provided to HoldCo during his employment; or ii) Xenith, by providing services
that are substantially similar to those he provided to Xenith to any financial
institution that offers banking products and services competitive to those
offered by Xenith at any time during the twelve month period immediately
preceding Executive’s last day of employment. The foregoing restrictions shall
only apply within a 150 mile radius of the location of HoldCo’s corporate
headquarters (with respect to Section 8(c)(i) of this Agreement) or ii)
twenty-five (25) miles of any office, branch or division of Xenith in operation
as of the date of his last day of employment (with respect to Section 8(c)(ii)
of this Agreement).

9. Representation and Warranty of the Executive. The Executive represents and
warrants to the Employer that the Executive is not under any obligation,
contractual or otherwise, to any other firm or corporation, which would prevent
the Executive from entering into the employ of the Employer under this Agreement
or prevent the Executive from performing the terms of this Agreement.

10. Regulatory Compliance. Notwithstanding anything to the contrary herein, any
compensation or other benefits paid to the Executive shall be limited to the
extent required by any federal or state regulatory agency having authority over
Xenith or HoldCo, including any limitations or prohibitions on payments under
Section 5 of this Agreement. The Executive agrees that compliance by Xenith or
HoldCo with such regulatory restrictions, even to the extent that compensation
or other benefits paid to the Executive are limited, shall not be a breach of
this Agreement by the Company or the Employer.

11. Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, the Executive agrees that any compensation and benefits provided to
him under this Agreement that are subject to recovery or recoupment under any
applicable law, regulation or securities exchange rule, shall be recouped by the
Employer as necessary to satisfy such law, regulation, or rules. These laws,
regulations, and rules include, but are not limited to, where such compensation
constitutes “excessive compensation” within the meaning of 12 C.F.R. Part 30,
Appendix A, where the Executive has committed, is substantially responsible for,
or has violated, the respective acts, omissions, conditions, or offenses
outlined under 12 C.F.R. § 359.4(a)(4), and if Xenith becomes, and for so long
as Xenith remains, subject to the provisions of 12 U.S.C. § 1831o(f), where such
compensation exceeds the restrictions imposed on the senior executive officers
of such an institution. In addition, the Executive agrees that any incentive
compensation provided to him under this Agreement that is subject to recovery or
recoupment under any internal policy of the Employer shall be shall be recouped
by the Employer as necessary to satisfy such internal policy. Executive agrees
to promptly return or repay any such compensation, and authorizes the Employer
to deduct such compensation from any other payments owed to the Executive by the
Employer if he fails to do so.

12. Entire Agreement; Amendment. This Agreement contains the entire agreement
between the Employer and the Executive with respect to the subject matter of
this Agreement, and this Agreement may not be amended, waived, changed, modified
or discharged except by an instrument in writing executed by the Employer and
the Executive.

13. Assignability. This Agreement shall be binding upon, and inure to the
benefit of, the Employer and its or their legal successors and assigns. The
Executive may not assign this Agreement, but the Executive’s benefits under this
Agreement shall inure to the benefit of the Executive’s heirs, executors,
administrators and legal representatives to the extent this Agreement expressly
provides.

14. Notice. Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to any party to this Agreement at its respective
address stated above, or at such other address as any party may by similar
notice designate.

 

11



--------------------------------------------------------------------------------

15. Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of Sections 7 and 8 of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. The parties accordingly agree that each of the parties to this
Agreement shall be entitled to an injunction or injunctions to prevent breaches
of Sections 7 and 8 of this Agreement and to enforce specifically the terms and
provisions of Sections 7 and 8 of this Agreement, and that such injunctive
relief shall be in addition to any other remedy to which any party is entitled
at law or in equity. The existence of any claim or cause of action of the
Executive against the Employer, whether predicated on this Agreement or not,
will not constitute a defense to the enforcement by the Employer of the
restrictions, covenants and agreements contained in this Agreement; provided,
however, that the failure by the Employer to pay the Executive his compensation
due pursuant to Section 3 of this Agreement shall constitute such a defense, as
shall the Employer’s failure to pay the severance and benefits due under Section
5(d)(1) of this Agreement if such failure is not in response to a breach by the
Executive of Section 8 of this Agreement. Furthermore, in addition to any other
remedies, the Executive agrees that any violation of the provisions in Section 8
will result in the immediate forfeiture of any remaining payment that otherwise
is or may become due under Section 5(d)(1), if applicable. The Executive further
agrees that should he breach any of the provisions contained in Section 8 of
this Agreement, the Executive shall repay to the Employer any amounts previously
received by the Executive pursuant to Section 5(d)(1) that are attributable to
that portion of the payments paid for the period during which the Executive was
in breach of any of the provisions. The Employer and the Executive agree that
all remedies available to the Employer or the Executive, as applicable, shall be
cumulative.

16. No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer upon any person or entity other than the Employer and the
Executive and the heirs, executors, administrators and personal representatives
of the Executive any rights or remedies of any nature under or by reason of this
Agreement.

17. Successor Liability. The Employer shall require any subsequent successor,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all of the business or assets of the Employer to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Employer would be required to perform it if no such succession
had taken place, and the Executive agrees to continue to be bound in such case.

18. Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Executive as the result
of employment by another employer or by retirement benefits payable after the
termination of this Agreement, except that the Employer shall not be required to
provide the Executive and the Executive’s eligible dependents with medical
insurance coverage as long as the Executive and the Executive’s eligible
dependents are receiving comparable medical insurance coverage from another
employer.

19. Waiver of Breach. The failure at any time to enforce or exercise any right
under any of the provisions of this Agreement or to require at any time
performance by the other parties of any of the provisions of this Agreement
shall in no way be construed to be a waiver of such provisions or to affect
either the validity of this Agreement or any part of this Agreement, or the
right of any party hereafter to enforce or exercise its rights under each and
every provision in accordance with the terms of this Agreement.

 

12



--------------------------------------------------------------------------------

20. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this Section 20 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or the Executive’s estate and their
assigning any rights under this Agreement to the person or persons entitled
hereto.

21. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, section, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforceability of any
other provision, or any part of this Agreement, but this Agreement shall be
construed as if such invalid or unenforceable term, phrase, clause, paragraph,
section, restriction, covenant, agreement or other provision had never been
contained in this Agreement unless the deletion of such term, phrase, clause,
paragraph, section, restriction, covenant, agreement or other provision would
result in such a material change as to cause the covenants and agreements
contained in this Agreement to be unreasonable or would materially and adversely
frustrate the objectives of the parties as expressed in this Agreement.

22. Survival of Benefits. Any provision of this Agreement that provides a
benefit to the Executive and that by the express terms of this Agreement does
not terminate upon the expiration of his employment hereunder shall survive the
expiration of the term of his employment and shall remain binding upon the
Employer until such time as such benefits are paid in full to the Executive or
the Executive’s estate.

23. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Virginia, to the extent
not inconsistent with and governed by federal law, without giving effect to
principles of conflict of laws. All headings in this Agreement have been
inserted solely for convenience of reference only, are not to be considered a
part of this Agreement and shall not affect the interpretation of any of the
provisions of this Agreement.

24. Jury Waiver. The Employer and the Executive agree that in any litigation
action or proceeding arising out of or relating to this Agreement or the
Executive’s employment with the Employer, trial shall be in a court of competent
jurisdiction without a jury. The Employer and the Executive irrevocably waive
any right each may have to a jury trial and a copy of this Agreement may be
introduced as written evidence of the waiver of the right to trial by jury. The
Employer has not made and the Executive has not relied on, any oral
representation regarding the enforceability of this provision. The Employer and
the Executive have read and understand the effect of this jury waiver provision.

25. Venue. The Employer and the Executive hereby expressly consent to be subject
to the jurisdiction of the Commonwealth of Virginia to determine any disputes
regarding this Agreement and further agree that the exclusive venue for any such
dispute shall be in Henrico County, Virginia. Employer and Executive agree to
accept the jurisdiction of any such court and each waives any claim and warrants
that he or it will not argue or contend that any such court does not have
jurisdiction, is not an appropriate forum or venue or that such a forum is
inconvenient.

26. Full Capacity. The persons signing this Agreement represent that they have
full authority and representative capacity to execute this Agreement in the
capacities indicated below and to perform all obligations under this Agreement.

27. Compliance with Internal Revenue Code Section 409A. All payments that may be
made and benefits that may be provided pursuant to this Agreement are intended
to qualify for an exclusion from Section 409A of the Code and any related
regulations or other pronouncements thereunder and, to the

 

13



--------------------------------------------------------------------------------

extent not excluded, to meet the requirements of Section 409A of the Code. Any
payments made under Section 5 of this Agreement which are paid on or before the
last day of the applicable period for the short-term deferral exclusion under
Treasury Regulation § 1.409A-1(b)(4) are intended to be excluded under such
short-term deferral exclusion. Any remaining payments under Section 5 except for
certain payments related to extended group health plan coverage are intended to
qualify for the exclusion for separation pay plans under Treasury Regulation §
1.409A-1(b)(9). Each payment made under Section 5 shall be treated as a
“separate payment”, as defined in Treasury Regulation § 1.409A-2(b)(2), for
purposes of Code Section 409A. None of the payments under this Agreement are
intended to result in the inclusion in Executive’s federal gross income on
account of a failure under Section 409A(a)(1) of the Code. The parties will
administer and interpret this Agreement to carry out such intentions. However,
the Employer does not represent, warrant or guarantee that any payments that may
be made pursuant to this Agreement will not result in inclusion in the
Executive’s gross income, or any penalty, pursuant to Section 409A(a)(1) of the
Code or any similar state statute or regulation. Notwithstanding any other
provision of this Agreement, to the extent that the right to any payment
(including the provision of benefits) hereunder provides for the “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Code, the payment
shall be paid (or provided) in accordance with the following:

(a) If the Executive is a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Executive’s termination (the
“Separation Date”), and if an exemption from the six month delay requirement of
Code Section 409A(a)(2)(B)(i) is not available, then no such payment that is not
otherwise exempt under 409A shall be made or commence during the period
beginning on the Separation Date and ending on the date that is six months
following the Separation Date or, if earlier, on the date of the Executive’s
death. The amount of any payment that would otherwise be paid to the Executive
during this period shall instead be paid to the Executive on the first day of
the first calendar month following the end of the period.

(b) Payments with respect to reimbursements of expenses or benefits or provision
of fringe or other in-kind benefits shall be made on or before the last day of
the calendar year following the calendar year in which the relevant expense or
benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.

28. Complete Agreement/Waiver. This Agreement and the agreements, policies and
plans referenced herein, are the full and complete expression of the terms and
conditions of the Executive’s employment with Employer. This Agreement, upon
closing of the Acquisition, supersedes any prior agreements between HRB and/or
BHR and the Executive and/or Xenith Bankshares, Inc. and Xenith Bank and the
Executive. Accordingly, the Executive understands and agrees that, upon the
closing of the Acquisition, he is not entitled to any compensation under any
prior employment agreement between him and Xenith Bankshares, Inc. and/or Xenith
Bank, and any predecessor(s), and specifically waives any such
compensation. Provided, however, nothing herein is intended to, or does, waive
any stock option or Restricted Stock Unit grant of Executive that will vest in
connection with any Change of Control of Xenith Bankshares, Inc. and/or Xenith
Bank as a result of the Acquisition.

[Remainder of page intentionally left blank; signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of HRB, BHR and the Executive have executed this
Agreement as of the date first written above.

 

HAMPTON ROADS BANKSHARES, INC. By:  

/s/ Charles M. Johnston

Name:   Charles M. Johnston Its:   Chairman and Interim CEO BANK OF HAMPTON
ROADS By:  

/s/ Charles M. Johnston

Name:    Charles M. Johnston Its:   Interim CEO EXECUTIVE

/s/ Thomas W. Osgood

Thomas W. Osgood

 

15